Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leslie Szivos on May 2, 2022.

The application has been amended as follows: IN THE CLAIMSPlease substitute this claim 1 for the present claim 1.
1.   An energy storage device comprising:
                a silicon based anode containing a porous region and a non-porous region, wherein the porous region comprises a top porous layer having a first thickness and a first porosity, and a bottom porous layer having a second thickness that is greater than the first thickness, and a second porosity that is greater than the first porosity, and wherein the bottom porous layer forms an interface with the non-porous region;
                a lithium metal layer located on, and absorbed at least partially into, a topmost surface of the porous region of the silicon based anode;
                a liquid electrolyte having a first surface forming an interface with the lithium metal layer; 
                a carbon nanotube based cathode forming an interface with a second surface of the liquid electrolyte, which is opposite the first surface of the liquid electrolyte; and
                an ionic-permeable and electron-insulating separator positioned between the silicon based anode and the carbon nanotube based cathode and configured to separate the liquid electrolyte into a first electrolyte region having the first surface and a second electrolyte region having the second surface. 

CANCEL claim 3.

Please rejoin claim 17.
Please substitute this claim 17 for the present claim 17.17. An energy storage device comprising:
                a crystalline silicon based anode containing a porous region and a non-porous region, wherein the porous region comprises a top porous layer having a first thickness and a first porosity, and a bottom porous layer having a second thickness that is greater than the first thickness, and a second porosity that is greater than the first porosity, and wherein the bottom porous layer forms an interface with the non-porous region;
                a lithium metal layer located on, and absorbed at least partially into, the top porous layer of the crystalline silicon based anode;
                a liquid electrolyte having a first surface forming an interface with the lithium metal layer, wherein the liquid electrolyte comprises a mixture of ethylene carbonate, dimethyl carbonate, lithium hexafluorophosphate, and fluoroethylene carbonate; 
                a carbon nanotube based cathode forming an interface with a second surface of the liquid electrolyte, which is opposite the first surface of the liquid electrolyte, wherein the carbon nanotube based cathode is composed of a carbon nanotube active material, polyvinylidene fluoride as a binding agent, and lithium bis(trifluoromethanesulfonyl)imide as a conductive lithium containing salt; and
                an ionic-permeable and electron-insulating separator located in the liquid electrolyte and between the silicon based anode and the carbon nanotube based cathode. 

CANCEL claims 18-20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727